Title: Report of the Committee on Jefferson’s Compromise Motion concerning Ratification, [3 January 1784]
From: Committee of the Continental Congress
To: 


        
          [3 January 1784]
        
        Whereas it is stipulated in the definitive treaty of peace between the United states of America and his Britannic majesty that the ratifications of the said treaty shall be exchanged on or before the 3d. day of March next, and there now remains before that period little more time than is requisite for the passage of the said ratification across the Atlantic; And Congress consisting at present but of 7. states, these differ in opinion; some of them considering 9. as requisite under the Confederation to the establishment of every treaty, while others are of opinion that 9. having ratified the Provisional treaty and instructed their ministers to enter into a definitive one conformable thereto, which is accordingly done, seven may under these particular circumstances ratify what has been so declared by 9 to have their approbation; and those of the former  opinion being equally desirous with the latter that no power which it may be supposed they possess should remain unexercised for the final ratification of this instrument, provided it may be done with the preservation of good faith towards the other contracting party, and without importing that Congress has given any Express opinion that the said ratification is authorized by the Confederation:
        Resolved therefore that the states now present in Congress do declare their approbation and, so far as they have power, their ratification of the said treaty: that the Ratification in the usual Form be duly attested under the seal of the states and transmitted to our ministers with instructions to keep the same uncommunicated and to propose to the other contracting party a convention extending the time for the exchange of ratifications 3. months further: that the said ministers be informed that so soon as 9 states shall be present in Congress the said treaty shall be submitted to them and their ratification when obtained shall be transmitted also: that if they should receive the ratification by 9. states before the ultimate point of time allowed for exchange this alone be used and the former cancelled: that if it should not be received in time, they then produce the act of the 7. states and give the same in Exchange informing the other contracting party that the said treaty came to hand when Congress was not in session, that 7. states only had yet assembled; that this ratification has been expedited with their unanimous consent and offering it in exchange for theirs.
      